COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-095-CV





IN RE DAVID AARON HERNANDEZ	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

This court has considered relator David Aaron Hernandez’s petition for writ of mandamus and is of the opinion that Hernandez is not entitled to the relief sought because he has not shown that the trial court has refused to act on a request that was properly brought to the trial court’s attention.  
See 
Axelson
, 
Inc. v. McIlhany
, 798 S.W.2d 550, 556 (Tex. 1990) (orig. proceeding); 
In re Chavez
, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding); 
see also 
Tex. R. App. P.
 52.3(j)(1)(A), 52.7(a)(1).  Although this court holds that Hernandez’s petition for writ of mandamus is denied, it in no way condones any failure of appointed counsel to file a motion for forensic DNA testing or otherwise diligently represent Hernandez in his DNA testing proceedings.

PER CURIAM





PANEL A:	MCCOY, J.; CAYCE, C.J.; and DAUPHINOT, J.



DELIVERED: May 12, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.